Citation Nr: 0940259	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 50 percent from October 29, 
2004, to September 25, 2007, and in excess of 70 percent from 
September 26, 2007, forward.  

2.  Entitlement to a higher initial rating for degenerative 
arthritis of the lumbosacral spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to a higher initial rating for carpal tunnel 
syndrome of the left wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to May 
2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for  PTSD and assigned a 30 percent disability rating; 
degenerative arthritis of the lumbosacral spine and assigned 
a 10 percent disability rating; and carpal tunnel syndrome of 
the left wrist and assigned a 10 percent disability rating, 
each effective October 29, 2004.  Subsequently, in a June 
2006 rating decision, the RO increased the rating assigned 
for PTSD to 50 percent, effective October 29, 2004.  In a May 
2008 rating decision, the RO increased the rating assigned 
for PTSD to 70 percent, effective September 26, 2007.  The RO 
in Boston, Massachusetts, currently has jurisdiction over the 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In his August 2006 substantive appeal, the Veteran requested 
a hearing before a Veterans Law Judge at the RO.  He was 
scheduled for a hearing in March 2009, but failed to appear.  
However, seven days after the scheduled hearing, the RO 
received a letter from the Veteran indicating that he had 
been unable to attend the hearing because he had gotten 
confused about the date of the hearing and had been unable to 
make travel arrangements once he realized the mistake.  He 
went on to request that his hearing be rescheduled for a 
later date at the RO in Boston, Massachusetts. 

The Veteran has shown good cause for his failure to appear at 
the March 2009 hearing, and the circumstances surrounding his 
failure to appear were such that he could not have submitted 
a timely request for postponement to the RO.  See 38 C.F.R. § 
20.704(d) (2009).  Accordingly, the Veteran's hearing before 
a Veteran's Law Judge should be rescheduled.  Since the RO is 
responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
Boston, Massachusetts, RO before a Veterans 
Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

